DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9 March 2021 have been fully considered but they are persuasive only in part.
First, regarding the amendments to the specification, the examiner believes he understands what was apparently intended here (i.e., for paragraph [0054] to be replaced with the first amended paragraph and for paragraph [0056] to be replaced with the second amended paragraph).  However, by the literal instructions of the amendment, paragraph [0056] is being replaced twice.  Applicant is required to clarify the intent here, or (better) to re-present the amendments to the specification (i.e., to both paragraphs) with proper instructions, in order to avoid the possibility of printing errors in the published patent.  Moreover, in view of the instructions, it is not fully clear how paragraph [0054] now reads (e.g., has paragraph [0054] in fact been amended, or not?), and only for this reason a part (e.g., II., ii)) of the objection to the specification is repeated herein, with the other parts being overcome/withdrawn as a result of applicant’s specification amendments.
Second, the replacement drawing sheet is accepted by the examiner and the drawing objections are overcome/withdrawn.
Third, the objection to claim 17 is overcome by applicant’s amendment.  However, a new objection to claim 8 (for omitting a comma in a list of three elements) is made herein.
Fourth, applicant’s claim amendments overcome the rejections under 35 U.S.C. 112(b), which are accordingly withdrawn.
Fifth, applicant’s arguments regarding patentability under 35 U.S.C. 103 are not convincing.
In this respect, applicant argues regarding amended claim 1:
    “It is submitted that none of the cited references teach or suggest: 
a processor configured to determine a straight path driving condition in response to the wheel speed of the first wheel equaling the wheel speed of the second wheel, to confirm the straight path driving condition in response to the location and the map data, and to receive the yaw rate and determining a yaw rate calibration bias in response to the yaw rate and the confirmation of the straight path driving condition; 
    as recited by the currently amended claim 1.
    The problem addressed by the system of the present disclosure is false detection of straight driving conditions during yaw rate calibration bias determination. [0041] For example, traveling at 100 kph on a banked roadway with an average yaw rate of approximately one degree per second is not robustly detectable using wheel speed or steering wheel angle, so traditional yaw rate bias learning algorithms can be "fooled" into learning a false bias in this case. [0041] 
    To address this problem, the apparatus as recited by claim 1 teaches determining a straight path driving condition in response to the wheel speed and steering angle, and then confirming the straight path driving condition in response to location and map data. The apparatus then determines the yaw rate calibration bias in response to a measured yaw rate and the confirmation. 
    It is submitted that Tan does not teach or suggest detecting a straight line driving condition and then confirming the straight line driving condition. Tan teaches determining a straight line driving condition in response to navigation map data and GPS data [0042]. However, Tan does not teach or suggest confirming this straight line driving condition using wheel speed or steering wheel angle. Thus, while the vehicle is supposedly on a straight road, the vehicle may actually be experiencing some lateral acceleration due to lane changes or other driver initiated steering actions.


The Meaning of “Confirm”
The examiner believes applicant’s argument rests on and/or encompasses a meaning of “to confirm”1, which the examiner interprets broadly in light of the specification to reasonably mean, “to verify, or to otherwise strengthen/make firmer the support for finding, in an independent way, that a particular real-world straight travel condition [i.e., a straight path driving condition or a straight path roadway] for or experienced by the vehicle does in fact exist”.
Applicant apparently claims that the processor is (configured) to determine a real-world straight travel condition for/experienced by the vehicle (“a straight path driving condition” in claim 1 or a “straight path roadway” in claim 8) using first recited types of measured/provided data (e.g., for example, including wheel speeds in claim 1, or map data in claim 8), and to confirm the same real-world travel condition for/experienced by the vehicle using second recited types of measured/provided data (e.g., for example, including map data in claim 1, or steering angle and wheel speeds in claim 8).
When the first and second types of data provided to the processor support, in separate determinations, the same finding or conclusion about a real-world straight travel condition, the examiner believes that each one of the data type determinations “confirms” both the real-world condition and the determination based on the other data type, regardless of whether the one determination was made before or after the other (e.g., “The mechanic determined, based on his visual observation, that the EGR valve was not opening properly (a real-world condition), and the diagnostic code (DTC) that was previously stored in the ECU confirmed that the EGR valve was not opening properly (the real-world condition).”2)


Preface:  Examiner’s Note on Claims 8 and 9
The examiner did not originally interpret “confirm” to possibly have a temporal aspect, and considered only that for one (processor) finding to “confirm” another, each had only to support the same (e.g., ultimate) finding or conclusion about a real-world condition, regardless of when the findings were made. 
In original claims 8 and 9, for example, the wheel speeds are used by the processor to “confirm” the straight path roadway (i.e., the real-world condition) that in the claim is determined by the processor in response to map data, etc.  This aspect of the invention is clearly claimed and is disclosed in the specification e.g., at published paragraphs [0013] to [0015].  However, in the preferred embodiments (FIGS. 3 and 5), the wheel speeds are measured and utilized (e.g., at 320, 520) before the map data (or other sensor data related to the vehicle path) is even utilized (e.g., at 325, 540).  Moreover, the wheel speeds in these embodiments were understood by the examiner to “confirm” (verify, support, make firmer, strengthen) the processor’s ultimate finding or conclusion that the straight path real-world travel condition did in fact exist for the vehicle, even though/if the wheel speeds may have been processed before (e.g., a small fraction of a second before) the other data (e.g., map data) which was used to determine that the real-world condition for the vehicle (the straight path roadway) exists.
In the Interview of 16 March 2021, the possibility of “confirm” having a temporal aspect was discussed, with the examiner acknowledging that the use of “confirm” in the detailed description apparently always followed an initial detection/estimation/determination (cf. published paragraphs [0013] and [0014], published paragraphs [0041] and [0042], published paragraph [0051], and published 
Claim 1
Regarding claim 1, a “straight path driving condition” is used (outside the claim language) in the specification only at published paragraph [0053]3 and is determined in response to wheel speeds of first and second wheels being approximately equal.  This condition is understood by the examiner to be a real-world condition in which the vehicle is driving a path that is (approximately) a straight line e.g., at its current position on the road.
In Tan et al. (‘627), there are e.g., two conditions precedent4 that must be confirmed (i.e., verified) at paragraph [0058] before the calibration of the yaw rate sensor is initiated by the process 300:  “(1) the vehicle status data 110 indicates that the vehicle is currently driving in a straight or substantially straight line; [and] (2) the navigation map data 114 indicates that the vehicle is travelling on a straight or substantially straight road”.  These two conditions are together used to determine whether or not the vehicle is (both, as a real-world condition) driving in a straight line and traveling on a straight road (e.g., both being aspects of the [single] claimed straight path driving condition of claim 1, in the examiner’s interpretation). Obviously, the 5), by one of ordinary skill in the art.
The condition precedent (1) at paragraph [0058] of Tan et al. (‘627) is determined, per the teaching of paragraph [0055], as at paragraph [0043] based on “vehicle status data 110 [that] may include information obtained from the inertial measurement unit, the steering angle sensor, and/or at least some of the four wheel speed sensors” which “indicate[s] that the vehicle is traveling straight” (e.g., such as indicated at/by a yaw rate of 1.0 degree/second or less, or at/by a hand wheel angle of 2.0 degrees of less).
The condition precedent (2) is determined from the map data at the current geographical position of the vehicle (paragraph [0045], determined by GPS) and is used to determine whether the mapped road is straight (or substantially straight).
Therefore, in Tan et al. (‘627) at paragraph [0058], there are (for example) three possibilities:
I.  If it determined from at least some of the four wheel speed sensors (and/or the steering angle sensor) that provide vehicle status data 110 that the vehicle is currently driving in a straight line, but the navigation map data 114 does not verify/confirm that the vehicle is traveling on a straight road, the calibration of the yaw rate sensor will not
II.  Similarly, in Tan et al. (‘627), if it determined from the navigation map data 114 (and the current geographical position of the vehicle) that the vehicle is traveling on a straight road, but the wheel speed sensors (or e.g., the steering angle sensor) that provide the vehicle status data 110 do/does not verify/confirm that the vehicle is driving in a straight line, the calibration routine for the yaw rate sensor will not be initiated (paragraph [0058]) e.g., because the straight path driving condition (e.g., including conditions (1), (2), etc. at paragraph [0058]) is not verified/confirmed.
III. On the other hand, if in Tan et al. (‘627), it determined from at least some of the four wheel speed sensors (and/or the steering angle sensor) that provide vehicle status data 110 that the vehicle is currently driving in a straight line, AND if it is also determined from that the navigation map data 114 (and the current geographical position of the vehicle) that the vehicle is traveling on a straight road6, then the straight path driving condition (e.g., including conditions (1), (2), etc. described at paragraph [0058]) will be verified/confirmed by both the vehicle status data 110 and the navigation map data 114, with the vehicle having been determined to be driving in a straight line on a straight road, and the calibration routine for the yaw rate sensor will be initiated (paragraph [0058]).
For example, the teachings of Tan et al. (‘627) at paragraph [0058]7, when implemented by a (e.g., single) processor of an ECU (paragraph [0021]) performing operations (determinations) sequentially by one of ordinary skill in the art, would have obviously implemented the following (sequential) flow e.g., for implementing query task 

    PNG
    media_image2.png
    728
    720
    media_image2.png
    Greyscale

In the above depiction of an obvious implementation of query task 306 in Tan et al. (‘627) as utilized to initiate the calibration routine for the yaw rate sensor e.g., when the “YES” branch is followed, it would have obviously first been checked whether the vehicle was traveling in a straight line using some of the four wheel speed sensors (1).  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (“[S]election of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”).  When it was also confirmed that the vehicle was traveling on the straight road, and that the conditions (3) and (4) had been met, then all four aspects of the straight path driving condition would have been confirmed resulting in the “Yes” path being followed at 306, an updated calibration value for the yaw rate sensor being computed at 310, and a calibrated sensor value being determined (at 314) from the measured yaw rate sensor data and the calibration value.
In the alternative, for example, the teachings of Tan et al. (‘627) at paragraph [0058]8, when implemented by a (e.g., single) processor of an ECU (paragraph [0021) by one of ordinary skill in the art, would have obviously followed an alternate (sequential) flow e.g., for implementing query task 306, merely by obviously determining whether the (four) conditions were true in any (other) order, for example, by determining the condition (2) in paragraph [0058] before determining the condition (1), as sketched below/on the next page by the examiner:

    PNG
    media_image3.png
    726
    722
    media_image3.png
    Greyscale

In this instance, since Tan et al. (‘627) teaches the existence of both conditions (1) and (2) must be determined in order to initiate the calibration routine for the yaw rate sensor, and since he does not specify any particular one of the conditions that should be determined first, it would have been obvious, to one of ordinary skill in the art to determine the existence of either the first condition (1) or the second condition (2) first (e.g., the condition (2)), and then if the answer for the initially determined condition was prima facie obvious, see MPEP 2144.04, III., C. (citing In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (“[S]election of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”).  The KSR rationale for choosing any one e.g., of two or of 16 orders for determining the conditions (1) and (2) or for determining the conditions (1), (2), (3), and (4), would have been, "Obvious to try – choosing from a finite number of [e.g., implicitly] identified, predictable solutions, with a reasonable expectation of success”, since any order would work (and would have been understood to work, by one of ordinary skill in the art) for determining e.g., that all four conditions (1) through (4) in paragraph [0058] in Tan et al. (‘627) had been met.
Accordingly, applicant’s arguments are not persuasive in this respect.
Claim 8
Next, regarding claim 8 and claim 14, applicant argues:
“It is further submitted that independent claims 8 and 14 as well as their respective dependent claims are allowable for at least the same reasons claim 1 is allowable.”

The examiner responds in two parts, for the respective claims individually.
I. Regarding claim 8, the term “straight path roadway” is not used outside the repeated claim language.  However, the examiner understands this to refer back to indicative in the map data that the stretch of road [that ‘the vehicle is traveling on’] is a straight path suitable for yaw rate determination”.  See also paragraphs [0013] to [0015 and [0055].  The stretch of road being a straight path is also determined/confirmed by the wheel speeds and the steering angle (e.g., paragraphs [0054] and [0055]).  As such, the “straight path roadway” is a straight stretch of road in the map data at the current location of the vehicle, on which the vehicle travels in a (e.g., presumably straight) path at speed.
Tan et al. (‘627) determines in paragraph [0058] that the vehicle is (both) driving in a straight line and traveling on a straight road (e.g., both being aspects of the [single] claimed straight path roadway of claim 8, in the examiner’s interpretation).  At condition precedent (2), described above, in paragraph [0058], Tan et al. (‘627) determines that the vehicle is traveling on a straight road in response to the navigation map data 114 and the current geographical position of the vehicle (Paragraph [0045]).  At condition precedent (1), described above, in paragraph [0058], Tan et al. (627) confirms/verifies the straight path roadway by obtaining vehicle status data 110 as information obtained from the  steering angle sensor, and/or at least some of the four wheel speed sensors (paragraph [0043]) which indicates that the vehicle is currently driving in a straight line.  The conditions (1) and (2) in paragraph [0058] would have obviously been determined in any order9, by one of ordinary skill in the art, prior to initiation of calibration of the yaw rate sensor.  In this way, the straight path roadway (e.g., including conditions (1), (2), etc. described at paragraph [0058]) will be verified/confirmed by either/both the 
Claim 14
II.  Regarding claim 14, applicant apparently claims no confirming of any path condition or roadway, as argued vis-à-vis claim 1, so the examiner sees no argument as to why claim 14 is patentable over the applied prior art.  See MPEP 714.04.  Accordingly, the rejection of claim 14 and claims depending therefrom are repeated herein.
Drawings
The drawings were received on 9 March 2021.  These drawings are accepted by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: antecedent basis in the description should be provided for 10
Claim Objections
Claim 8 is objected to because of the following informalities:  in claim 8, line 10, “the current steering angle the left side wheel speed” should apparently read, “the current steering angle, the left side wheel speed” (with a comma inserted), for grammatical correctness, and is so construed by the examiner.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 to 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (2016/0061627) in view of Masumoto et al. (5,424,953).
Tan et al. (‘627) reveals:
per claim 8, a vehicular control system comprising:
a memory operative to store a map data [e.g., the navigation map data 114 provided locally in the sensor calibration system 100 of the vehicle 102, in Tan et al. (‘627)]
a location sensor operative to provide a current location of a vehicle [e.g., for example, the GPS receiver or unit in Tan et al. (‘627)];
a steering control monitor operative to provide a current steering angle [e.g., as part of the provided vehicle status data 110 in Tan et al. (‘627), e.g., used to determine whether the vehicle is driving “straight”, meaning “zero steering angle”, etc. (e.g., paragraph [0043], [0055], [0058], etc.)];
a first wheel speed sensor for providing a left side wheel speed [e.g., the “at least some of the four wheel speed sensors” at paragraph [0043] in Tan et al. (‘627), obviously provided at a left side of the vehicle; see also paragraphs [0055], [0058], etc.];
a second wheel speed sensor for providing a right side wheel speed [e.g., the “at least some of the four wheel speed sensors” at paragraph [0043] in Tan et al. (‘627), obviously provided at a right side of the vehicle; see also paragraphs [0055], [0058], etc.];
a yaw rate sensor for providing a yaw rate [e.g., the yaw rate sensor (106) in Tan et al. (‘627); e.g., for providing the indication of “zero yaw rate” for determining that the vehicle is driving straight at paragraph [0043] in Tan et al. (‘627); see also paragraphs [0019], [0055], [0058], etc.];
a processor [e.g., 104, 202, etc. in Tan et al. (‘627)] for determining a straight path roadway [e.g., to determine that, for a real-world roadway, the roadway condition in paragraph [0058] of Tan et al. (‘627) (comprising parts (1) through (4)) for initiating yaw rate sensor calibration is met, signifying that the vehicle is e.g., driving in a straight line and traveling on a straight road, e.g., as parts of determining (partially determining or further determining) a straight path on a roadway (a straight path roadway)] in response to the map data and the current location of the vehicle [e.g., “(2) the navigation map data” at paragraph [0058] in Tan et al. (‘627); see also paragraphs [0043], [0055], etc. in Tan et al. (‘627); see paragraphs 22 and 23 above for a depiction, etc. of the processor determining/confirming the straight path roadway], to confirm the straight path roadway [e.g., to confirm that the vehicle is currently driving straight and traveling on a straight road using “(1) the vehicle status data” at paragraph [0058] in Tan et al. (‘627) that includes the steering angle sensor data and the wheel speed sensor data, etc. per paragraph [0043] as taught at paragraph [0055], in addition to using (or obviously after having used) the “(2) navigation map data 114” at paragraph [0058] to indicate that the vehicle is traveling on the straight road] in response to the current steering angle the left side wheel speed and the right side wheel speed [e.g., to determine that the vehicle is driving straight at paragraphs [0043], [0055], [0058], etc. in Tan et al. (‘627), e.g., by means of i) the steering angle sensor (paragraph [0043]; see also paragraph [0055]) and ii) at least some of the four wheel sensors (paragraph [0043]; see also paragraph [0055]) being used as vehicle status data 110 (paragraph [0058]) to determine the whether the vehicle is driving straight (within a specified practical range) e.g., for initiating the calibration routine for the yaw rate sensor (paragraph [0055])], and to generate a yaw rate bias in response to the confirmation of the straight path roadway and the yaw rate [e.g., to generate the calibration value (factor) at paragraph [0058] in Tan et al. (‘627), e.g., as a scalar offset/recognized offset]
a controller for controlling the vehicle in response to the yaw rate bias [e.g., obviously in the subsystems or functions (of the vehicle) that rely on the (yaw rate) sensor data (paragraph [0002]) in Tan et al. (‘627), such as obviously the destination subsystem 108 of FIG. 1];
It may be alleged that Tan et al. (‘627) does not expressly reveal how the yaw rate calibration bias is generated in response to confirmation and the (measured) yaw rate, or details of the controller that controls the vehicle in response to the yaw rate calibration bias.
However, in the context/field of a navigation apparatus with a display 15 that corrects the output of an angular velocity sensor such as a gyro (which is a yaw rate sensor, as is well-known and conventional in the art[11]), Masumoto et al. (‘953) teaches that when e.g., road data of map information indicates the vehicle is on a straight road (S8, YES), or when the vehicle is at a stop (S3, YES), then a currently acquired value ω of the angular velocity output of the gyro 2 is taken for/recognized as the offset value ωoff of the angular velocity sensor, so that a true value ωT of the angular velocity sensor (e.g., gyro or the like) output may then (subsequently) be obtained as ωT = ω – ωoff, and a vehicle position mark may be displayed by the display controller 13 in accordance with the information of the vehicle’s location and driving direction obtained from e.g., GPS data and/or from the true value ωT of the angular velocity sensor (gyro or the like) output (e.g., column 7, lines 1 to 19 and column 1, lines 46 to 49).
It would have been obvious at the time the application was filed to implement or modify the Tan et al. (‘627) vehicle onboard sensor offset calibration system and off) from the gyro/yaw rate sensor (106) output, as taught by Matsumoto et al. (‘953), and so that the vehicle’s location and driving direction would have been accurately displayed by a display 15 of a navigation apparatus provided in the vehicle as the destination system 108, as taught by Matsumoto et al. (‘953), in order that the destination system 108 and other subsystems and functions of the vehicle that obviously would have relied on the sensor data (e.g., as taught at paragraph [0002] and FIG. 1 of Tan et al. (‘627)) would utilize the calibrated/true gyro/yaw rate sensor (106) output for effecting vehicle control/navigation display based on calibrated data, in order that the calibrated/true gyro/yaw rate sensor (106) output would have been utilized to control e.g., the display of the vehicle’s location and driving direction on the navigation apparatus display (15) as taught by Matsumoto et al. (‘953), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Tan et al. (‘627) vehicle onboard sensor offset calibration system and method would have rendered obvious:
per claim 8, a memory operative to store a map data [e.g., the navigation map data 114 provided locally in the sensor calibration system 100 of the vehicle 102, in Tan et al. (‘627); and the recording medium 10 in Masumoto et al. (‘953) having the digitized map information];
a location sensor operative to provide a current location of a vehicle [e.g., for example, the GPS receiver or unit in Tan et al. (‘627) and the GPS measuring instrument 4 in Matsumoto et al. (‘953)];
a steering control monitor operative to provide a current steering angle [e.g., as part of the provided vehicle status data 110 in Tan et al. (‘627), e.g., used to determine whether the vehicle is driving “straight”, meaning “zero steering angle”, etc. (e.g., paragraph [0043], [0055], [0058], etc.)];
a first wheel speed sensor for providing a left side wheel speed [e.g., the “at least some of the four wheel speed sensors” at paragraph [0043] in Tan et al. (‘627), obviously provided at a left side of the vehicle; see also paragraphs [0055], [0058], etc.];
a second wheel speed sensor for providing a right side wheel speed [e.g., the “at least some of the four wheel speed sensors” at paragraph [0043] in Tan et al. (‘627), obviously provided at a right side of the vehicle; see also paragraphs [0055], [0058], etc.];
a yaw rate sensor for providing a yaw rate [e.g., the angular velocity gyro in Masumoto et al. (‘953); and the yaw rate sensor (106) in Tan et al. (‘627); e.g., for providing the indication of “zero yaw rate” for determining that the vehicle is driving straight at paragraph [0043] in Tan et al. (‘627); see also paragraphs [0019], [0055], [0058], etc.]
a processor [e.g., 104, 202, etc. in Tan et al. (‘627); and 5 (7) in Masumoto et al. (‘953)] for determining a straight path roadway [e.g., to determine that, for a real-world roadway, the roadway condition in paragraph [0058] of Tan et al. (‘627) for initiating yaw rate sensor calibration is met, signifying that the vehicle is e.g., driving in a straight line and traveling on a straight road, e.g., as parts of determining (partially determining or further determining) a straight path on a roadway (a straight path roadway)] in response to the map data and the current location of the vehicle [e.g., “(2) the navigation map data” at paragraph [0058] in Tan et al. (‘627); see also paragraphs [0043], [0055], etc. in Tan et al. (‘627); and Step S8, YES in Masumoto et al. (‘953); see paragraphs 22 and 23 above for a depiction, etc. of the processor determining/confirming the straight path roadway], to confirm the straight path roadway [e.g., at paragraph [0058] of Tan et al. (‘627), to confirm that the vehicle is currently driving straight and traveling on a straight road using “(1) the vehicle status data” at paragraph [0058] that includes the steering angle sensor data and the wheel speed sensor data, etc. per paragraph [0043] as taught at paragraph [0055], in addition to using (or obviously after having used) the “(2) navigation map data 114” at paragraph [0058] to indicate that the vehicle is traveling on the straight road] in response to the current steering angle the left side wheel speed and the right side wheel speed [e.g., to determine that the vehicle is driving straight at paragraphs [0043], [0055], [0058], etc. in Tan et al. (‘627), e.g., by means of i) the steering angle sensor (paragraph [0043]; see also paragraph [0055]) and ii) at least some of the four wheel sensors (paragraph [0043]; see also paragraph [0055]) being used as vehicle status data 110 (paragraph [0058]) to determine the whether the vehicle is driving straight (within a specified practical range) for (e.g., initiating) the calibration routine for the yaw rate sensor (paragraph [0055])], and to generate a yaw rate bias in response to the confirmation of the straight path roadway and the yaw rate [e.g., to generate the calibration value (factor) at paragraph [0058] in Tan et al. (‘627), e.g., as a scalar offset/recognized offset determined when the road data indicated the straight road at S8, YES in FIG. 3 of Masumoto et al. (‘953), etc.]; and
a controller for controlling the vehicle in response to the yaw rate bias [e.g., obviously in the subsystems or functions (of the vehicle) that rely on the (yaw rate) sensor data (paragraph [0002]) in Tan et al. (‘627), such as obviously the destination subsystem 108 of FIG. 1 implemented as a navigation apparatus as taught by Masumoto et al. (‘953); and the display controller 13 in Matsumoto et al. (‘953) that displayed the position mark indicating the vehicle’s location and driving direction, obviously based on the true angular velocity/yaw rate (ωT)];
per claim 10, wherein the processor is further operative to confirm the straight path roadway in response to the current steering angle having a mean angle of zero degrees [e.g., as part of the provided vehicle status data 110 in Tan et al. (‘627), e.g., used to determine whether the vehicle is driving “straight”, by determining a “zero steering angle”, etc. (e.g., paragraph [0043], [0055], [0058], etc.), with the “zero steering angle” status];
per claim 11, wherein the yaw rate bias is indicative of the difference between the yaw rate and a theoretical straight path yaw rate [e.g., in FIG. 3 of Masumoto et al. (‘953), the difference between ω and zero (e.g., with zero obviously/inherently being the straight path yaw rate)];
per claim 12, wherein the yaw rate bias is indicative of the difference between the yaw rate and a zero degree yaw rate [e.g., in FIG. 3 of Masumoto et al. (‘953), the difference between ω and zero (e.g., with zero obviously/inherently being the straight path yaw rate)];
per claim 13, wherein the location sensor comprises a global positioning system sensor [e.g., the GPS receiver or unit in Tan et al. (‘627) and the GPS measuring instrument 4 in Matsumoto et al. (‘953)];
Claims 1 to 3, 5 to 7, 9, 14, 16 to 18, and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (2016/0061627) in view of Masumoto et al. (5,424,953) as applied (for example) to claim 8 above, and further in view of Basnayake (2009/0265054).
Tan et al. (‘627) as implemented or modified in view of Basnayake (2009/0265054) has been described above for example with reference to claim 8.
Regarding claim 1, it may be alleged that Tan et al. (‘627) does not expressly reveal how the yaw rate calibration bias is determined in response to the (measured) yaw rate, the location, and the map data as recited in claim 1, or details of the vehicle controller that controls the vehicle in response to the yaw rate calibration bias.
The implemented or modified Tan et al. (‘627) vehicle onboard sensor offset calibration system and method also may not reveal the details regarding comparing of the wheel speeds or of the wheel speeds equaling one another as in claim 1, although Tan et al. (‘627) specifically suggests at paragraph [0043] (see also paragraph [0055] 
However, in the context/field of in-vehicle (yaw-rate) sensor calibration, Basnayake (‘054) teaches at paragraph [0022], etc. that, for the in-vehicle sensor calibration of the yaw-rate sensor 34, it may be determined that the vehicle is traveling straight when                                 
                                    
                                        
                                            
                                                
                                                    W
                                                    h
                                                    e
                                                    e
                                                    l
                                                    S
                                                    p
                                                    e
                                                    e
                                                    d
                                                
                                                
                                                    L
                                                
                                            
                                            -
                                            
                                                
                                                    W
                                                    h
                                                    e
                                                    e
                                                    l
                                                    S
                                                    p
                                                    e
                                                    e
                                                    d
                                                
                                                
                                                    R
                                                
                                            
                                        
                                    
                                    <
                                    
                                        
                                            
                                                
                                                    V
                                                
                                                -
                                            
                                        
                                        
                                            d
                                            W
                                            h
                                            e
                                            e
                                            l
                                            S
                                            p
                                            e
                                            e
                                            d
                                        
                                    
                                
                             , where WheelSpeedL is the wheel speed of a left non-driven wheel, WheelSpeedR is the wheel speed of a right non-driven wheel and the right-hand side equation term represents a differential wheel speed threshold indicating measurement noise only without indicating other significant differences in the wheel speeds during a given time window (paragraph [0020]).  Moreover, Basnayake (‘054) teaches that the vehicle may be determined to be traveling straight also based on a hand-wheel angle sensor signal when equation (3) is satisfied.
It would have been obvious at the time the application was filed to implement or further modify the Tan et al. (‘627) vehicle onboard sensor offset calibration system and method so that, for determining that the vehicle was driving in a straight line [additionally] using e.g., some of the four wheel speed sensors and/or the hand-wheel angle sensor as suggested by Tan et al. (‘627) himself e.g., at paragraph [0043], a right (non-driven) wheel speed would have been compared to (e.g., subtracted from) a left (non-driven) wheel speed, and when the difference was less than a differential wheel speed threshold that indicated only measurement noise with no other significant (wheel speed) differences during a given time window, and/or when equation (3) in Basnayake (‘054) was satisfied, the vehicle would have been determined to be traveling straight, as taught by Basnayake (‘054) e.g., in FIG. 2, and the calibration routine would have been KSR).
As such, the implemented or further modified Tan et al. (‘627) vehicle onboard sensor offset calibration system and method would have rendered obvious:
per claim 1, an apparatus comprising:
a first wheel speed sensor to measure the wheel speed of a first wheel [e.g., some of the four wheel speed sensors at paragraph [0043] of Tan et al. (‘627); and the left and right wheel speed sensors at paragraph [0022] of Basnayake (‘054)];
a second wheel speed sensor to measuring the speed of a second wheel [e.g., some of the four wheel speed sensors at paragraph [0043] of Tan et al. (‘627); and the left and right wheel speed sensors at paragraph [0022] of Basnayake (‘054)];
a memory operative to store a map data [e.g., the locally stored map data 114 in Tan et al. (‘627) that can be updated (via a conventional downloading technique) as needed; and/or be obtained e.g., in substantially real-time from any over-the-air service provider, e.g., a cellular provider; e.g., paragraph [0025], the memory 204, the storage media 206, etc.];
a sensor operative to provide a location [e.g., the vehicle’s GPS receiver or unit that provides the GPS data in Tan et al. (‘627); e.g., paragraph [0024]]
a yaw rate sensor operative to measure a yaw rate [e.g., the onboard yaw rate sensor 106 in Tan et al. (‘627); e.g., paragraphs [0019]];
a processor [e.g., 104, 202 in Tan et al. (‘627); and 5 (7) in Matsumoto et al. (‘953)] configured to determine a straight path driving condition [e.g., that the conditions 1), (2), etc. in paragraph [0058] of Tan et al. (‘627) are met; that is, to determine that the vehicle is driving in a straight line on a straight road, as parts of determining (partially determining or further determining) a straight path driving condition] in response to the wheel speed of the first wheel equaling the wheel speed of the second wheel [e.g., at paragraph [0058] in Tan et al. (‘627), with the vehicle status data 110 for the determination (1) including information from at least some of the four wheel speed sensors (paragraph [0043], as taught at paragraph [0055]) being used to determine that the vehicle is traveling in a straight line, wherein as taught at paragraph [0020] in Basnayake (‘054), the vehicle is determined to be traveling straight when over a time window no significant (wheel speed) differences between the left and right are observed; see paragraphs 24 and 25 above for a depiction, etc. of the processor determining/confirming the straight path roadway], to confirm the straight path driving condition in response to the location and the map data [e.g., at paragraph [0058] in Tan et al. (‘627), with the navigation map data 114 used for the determination (2) being used to determine that the road which the vehicle is (currently) traveling in is a straight road], and to receive the yaw rate [e.g., the yaw rate sensor output (from 106 in Tan et al. (‘627)) which the calibration value (factor) as a scalar offset value is added to or subtracted from; e.g., paragraph [0058]] and determining a yaw rate calibration bias [e.g., the calibration value (factor) as a scalar offset value in Tan et al. (‘627); e.g., paragraph [0058]] in response to the yaw rate [e.g., the (raw) sensor output from the yaw rate sensor 106 having been output, in Tan et al. (‘627)], and the confirmation of the straight path driving condition; and
a vehicle controller for controlling a vehicle in response to the yaw rate calibration bias [e.g., obviously in the subsystems or functions (of the vehicle) that would have obviously relied on the (calibrated yaw rate) sensor data, as taught by Tan et al. (‘627) at paragraph [0002]; and the display controller 13 in Matsumoto et al. (‘953) that displayed the position mark indicating the vehicle’s location and driving direction, obviously based on the true angular velocity/yaw rate (ωT)];
per claim 2, wherein the map data comprises high definition map data received via a wireless network [e.g., the “full featured” navigation map data at paragraph [0027] in Tan et al. (‘627) obviously received from an over-the-air (or cellular) service provider as described at paragraph [0025]];
per claim 3, wherein the sensor comprises a global positioning system sensor [e.g., the GPS receiver or unit in Tan et al. (‘627) and the GPS measuring instrument 4 in Matsumoto et al. (‘953)];
per claim 5, wherein the memory [e.g., including the RAM 9, the ROM 8, the CD-ROM 10, etc. in the navigation apparatus of Masumoto et al. (‘953)] is further operative to store the yaw rate calibration bias [e.g., obviously to store the calculated calibration value (factor) in Tan et al. (‘627), and to store the set (reset) recognized offset in Masumoto et al. (‘953), so that the yaw rate/gyro output subsequently would be calibrated/corrected after the offset was determined during straight travel as the calibration value (factor)] and the processor is further operative to couple the yaw rate calibration bias to the memory [e.g., so that the set/recognized offset in Masumoto et al. (‘953) would be utilizable to determine the true/calibrated angular velocity/yaw rate in Tan et al. (‘627) according to the expression ωT = ω – ωoff, as taught by Masumoto et al. (‘953)];
per claim 6, wherein the processor is operative to determine the yaw rate calibration bias in response to the map data and the location being indicative of the vehicle traveling in a straight line [e.g., as taught by Tan et al. (‘627) e.g., at paragraph [0058], and by Masumoto et al. (‘953) in FIG. 3 (at S8, YES)];
per claim 7, wherein the processor is operative to determine the yaw rate calibration bias in response to the map data and the location being indicative of the vehicle yaw rate of zero degrees per second [e.g., when the vehicle was driving in a “straight line” as taught by Tan et al. (‘627) at paragraph [0058] and when the road data indicated a straight road (e.g., under the angular acceleration and velocity constraints of S4 and S5 in FIG. 3) in Masumoto et al. (‘953), it would have been obvious that the vehicle’s yaw rate would have been zero, e.g., when the vehicle was driving in a straight line and traveling on a straight road e.g., obviously to one of ordinary skill in the art without turning];
per claim 9, wherein the processor is further operative to confirm the straight path roadway in response to the left side wheel speed being the same as the right side wheel speed [e.g., paragraphs [0020], [0022], etc. in Basnayake (‘054)];
per claim 14
receiving a yaw rate measurement from a yaw rate sensor [e.g., the angular velocity gyro in Masumoto et al. (‘953); and the yaw rate sensor (106) in Tan et al. (‘627); and the yaw-rate sensor 34 in Basnayake (‘054); e.g., for providing the indication of “zero yaw rate” for determining that the vehicle is driving straight at paragraph [0043] in Tan et al. (‘627); see also paragraphs [0019], [0055], [0058], etc.];
comparing a first wheel speed from a first wheel speed sensor and a second wheel speed from a second wheel speed sensor [e.g., as taught at paragraphs [0020], [0022], etc. of Basnayake (‘054), to determine that the vehicle is traveling/driving straight];
retrieving a map data from a memory [e.g., from the navigation map data 114 provided locally in the sensor calibration system 100 of the vehicle 102, in Tan et al. (‘627); and from the recording medium 10 in Masumoto et al. (‘953) having the digitized map information] and a location data from a location sensor in response to the first wheel speed equaling the second wheel speed;
determining a path curvature in response to the map data and the location data [e.g., the “amount of road curvature” (paragraph [0027]) in the navigation map data 114 of Tan et al. (‘627) obviously being used, by one of ordinary skill in the art, to determine that the vehicle is traveling or a straight or substantially straight road at the vehicle’s (GPS) location, at paragraph [0058] of Tan et al. (‘627), e.g., as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR), with a (substantially) zero [mapped] curvature amount obviously indicating (substantially) a straight road at the vehicle’s location]
calculating a yaw rate bias in response to the yaw rate measurement and the path curvature [e.g., to generate the calibration value (factor) at paragraph [0058] in Tan et al. (‘627), e.g., as a scalar offset/recognized offset determined when the road data indicated the straight road at S8, YES in FIG. 3 of Masumoto et al. (‘953) and the vehicle was determined to be driving/traveling straight, in Tan et al. (‘627) and Basnayake (‘054)]; and
controlling the vehicle with a vehicle controller in response to the yaw rate bias [e.g., obviously with the subsystems or functions (of the vehicle) that rely on the (yaw rate) sensor data (paragraph [0002]) in Tan et al. (‘627), implemented as controllers, such as obviously the destination subsystem 108 of FIG. 1 implemented as a navigation apparatus as taught by Masumoto et al. (‘953); and the display controller 13 in Matsumoto et al. (‘953) that displayed the position mark indicating the vehicle’s location and driving direction, obviously based on the true angular velocity/yaw rate (ωT)];
per claim 16, wherein the path curvature indicates the vehicle traveling in a straight line [e.g., the navigation map data 114 in Tan et al. (‘627) indicates that the road is “substantially straight” at paragraph [0058], thereby allowing for obviously small curvatures];
per claim 17, wherein the yaw rate bias is further calculated in response to a steering angle change having a mean angle of zero degrees over a first time duration [e.g., as at equation (3) of Basnayake (‘054); and as at paragraph [0043], “zero steering angle”, of Tan et al. (‘627)]
per claim 18, further comprising determining a steering angle change [e.g., as at equation (3) of Basnayake (‘054); and as at paragraph [0043], “zero steering angle”, of Tan et al. (‘627)] and wherein the yaw rate bias is determined in response to the steering angle having a mean angle of zero degrees over a first time duration [e.g., as at equation (3) of Basnayake (‘054); and as at paragraph [0043], “zero steering angle”, of Tan et al. (‘627)];
per claim 20, wherein the path curvature is indicative of a straight path of travel by the vehicle [e.g., as taught by Tan et al.(‘054) at paragraph [0058], and as taught by Masumoto et al. (‘953) at S8, YES of FIG. 3].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






[This part of the page intentionally left blank.]











/D.A.T/Examiner, Art Unit 3667                                                                                                                                                                                                        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 con·firm  (kən-fûrm′) tr.v.
        1.
        a. To support or establish the certainty or validity of; verify: confirm a rumor.
        b. To reaffirm the establishment of (a reservation or advance arrangement).
        2. To make firmer; strengthen: Working on the campaign confirmed her intention to go into politics.
        3. To make valid or binding by a formal or legal act; ratify.
        4. To administer the religious rite of confirmation to.
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 15 March 2021]
        
        2 For example only, a timeline of the real-world condition, the storage of the diagnostic trouble code (DTC), and the mechanic’s observation is shown below, with the stored DTC confirming e.g., both the mechanic’s observation and the real-world condition:
        
        
    PNG
    media_image1.png
    257
    645
    media_image1.png
    Greyscale

        3 See also paragraph [0054], “The method is then operative to compare the first wheel speed and the second wheel speed to estimate if the vehicle is traveling in a straight path 520. If the wheel speeds are the same, within the level of accuracy of the wheel speed sensors, it can be assumed that the vehicle is traveling in a straight path.”
        4 Actually, there are four, but only two are relevant for the discussion at hand.
        5 See also MPEP 2144.04, III., C. citing In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (“[S]election of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”). See MPEP 2144.08, II., A., 4., (a).
        6 And the other conditions (3) and (4) at paragraph [0058] are met.
        7 See also e.g., paragraphs [0043] and [0055] for the manner in which the vehicle status data was used to determine whether the vehicle was driving in the straight line.
        8 See also e.g., paragraphs [0043] and [0055] for the manner in which the vehicle status data was used to determine whether the vehicle was driving in the straight line.
        9 See MPEP 2144.04, III., C. citing In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (“[S]election of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”). See MPEP 2144.08, II., A., 4., (a).
        10 In this respect, because the amendment has no instruction to replace paragraph [0054], and instead has two instructions to replace paragraph [0056], it is not clear on the record that any amendment to paragraph [0054] has yet been made.
        11 See e.g., US 2018/0202833, US 2018/0188029, US 2014/0121962, US 5274576, and the Wikipedia article, cited previously, in support of this assertion.